Order denying motion to dismiss the complaint, in an action for libel, upon the ground that the complaint does not state facts sufficient to constitute a cause of action affirmed, with ten dollars costs and disbursements, with leave to defendant to serve an answer within ten days from service of a copy of the order herein. A statement, published in a newspaper, that a duly licensed physician has come to the community “ apparently to complete a medical and surgical apprenticeship ” is a reflection upon his professional attainments and is, in our opinion, libelous per se. Lazansky, P. J., Young and Tompkins, JJ., concur; Seudder, J., concurs for affirmance, being of the opinion that the additional item with reference to professional ethics is libelous; Davis, J., concurs for affirmance without limitation, at this time, of the scope of the libelous article — it being alleged that defendant was actuated by malice in publishing a false defamatory article, which on examination appears to attribute to plaintiff unworthy motives and holds him up to public ridicule and scorn.